Case: 16-50131      Document: 00513808319         Page: 1    Date Filed: 12/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 16-50131                              FILED
                                  Summary Calendar                    December 21, 2016
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHARLES MARRION HARDING,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:10-CR-1376-1


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Charles Marrion Harding, federal prisoner # 06729-078, appeals the
district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a sentencing
reduction based on Amendment 782 to the Sentencing Guidelines.                                    On
September 23, 2016, before this case was decided, Harding was released from
federal custody. “Where a defendant has begun serving a term of supervised
release, the appeal of the denial of his § 3582(c)(2) motion is moot.” United


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50131    Document: 00513808319    Page: 2   Date Filed: 12/21/2016


                                No. 16-50131

States v. Booker, 645 F.3d 328, 328 (5th Cir. 2011).      Harding’s appellate
arguments pertain only to the denial of relief under § 3582(c)(2) as related to
the term of his imprisonment, and he makes no challenge to his term of
supervised release. Accordingly, the appeal is DISMISSED AS MOOT.




                                      2